FILED
                           NOT FOR PUBLICATION
                                                                            MAR 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REXFORD J. ROTHERY,                              No.   15-15775

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02489-ESW

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                             for the District of Arizona
                   Eileen S. Willett, Magistrate Judge, Presiding

                            Submitted March 16, 2017**
                             San Francisco, California

Before: TALLMAN and WATFORD, Circuit Judges, and GUIROLA,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Louis Guirola, Jr., Chief United States District Judge
for the Southern District of Mississippi, sitting by designation.
                                                                            Page 2 of 3
      1. Substantial evidence supports the administrative law judge’s finding that

Rexford Rothery’s testimony was not credible. Rothery admitted that he was

working as a swimming pool cleaner during the period in which he claimed to be

disabled; that he failed to report his income to tax authorities; and that he

repeatedly drove using a suspended driver’s license. The ALJ properly considered

these facts as evidence undermining Rothery’s general reputation for truthfulness.

See Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005). In addition,

inconsistencies between Rothery’s statements and other evidence in the record

suggested that Rothery was exaggerating his symptoms. For example, the U.S.

Office of the Inspector General’s Cooperative Disability Investigations Unit found

that Rothery shopped more frequently than he reported in his disability application

and that his observed demeanor was inconsistent with someone suffering from

Rothery’s claimed symptoms. Finally, Dr. Worsley, an examining psychiatrist,

opined that Rothery’s symptoms were not as severe as he alleged. The ALJ

properly considered all of this evidence in making an adverse credibility

determination. See 20 C.F.R. § 404.1529(c)(4).

      2. Substantial evidence also supports the ALJ’s decision to assign little

weight to the medical opinion of Dr. Gilbert, Rothery’s treating psychiatrist. As

indicated above, the ALJ properly determined that Rothery’s self-reported
                                                                         Page 3 of 3
symptoms were not credible; by extension, his decision to give little weight to Dr.

Gilbert’s opinion because it relied on Rothery’s self-reported symptoms was not

improper. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). In

addition, as noted by the ALJ, Rothery’s continued employment during the claimed

disability period indicates that he had sufficient functioning for employment during

that time frame. These were sufficiently specific and legitimate reasons for

assigning little weight to Dr. Gilbert’s opinion. See Garrison v. Colvin, 759 F.3d
995, 1012 (9th Cir. 2014).

      AFFIRMED.